594 S.E.2d 21 (2004)
358 N.C. 210
Alice Monroe NELSON, Linda L. Monroe, R.B. Monroe Kelly, Julian D. Kelly, Jr., Moyna Monroe, Alice Blanc Monroe Nelson and Husband L. Kent Nelson, Bunrotha Limited Partnership, Katalanta Corp., Kathryn B. Hedricks, Susan B. Inman, Samuel N. Evins, Jr., Walter P. Evins, Margaret Early, Mary Pressley, Sidney McCarty, III, Mildred Johnson, John Henry Cheatham, Trustee of the Liela Barnes Cheatham North Carolina Residence Trust
v.
TOWN OF HIGHLANDS, a Municipal Corporation Michael Wentz
v.
Town of Highlands, a Municipal Corporation.
No. 478A03.
Supreme Court of North Carolina.
April 2, 2004.
*22 Adams Hendon Carson Crow & Saenger, P.A., by Martin Reidinger, Asheville, for plaintiff-appellants.
Coward, Hicks & Siler, P.A., by William H. Coward, Cashiers, for defendant-appellant.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed and this case is remanded to that court for further remand to the Superior Court, Macon County, for proceedings not inconsistent with the dissenting opinion.
REVERSED AND REMANDED.
Justice MARTIN did not participate in the consideration or decision of this case.